Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 1 of 59 Page ID
                                 #:6097



   1 Mark T. Drooks – State Bar No. 123561
        mdrooks@birdmarella.com
   2 Paul S. Chan – State Bar No. 183406
        pchan@birdmarella.com
   3 Gopi K. Panchapakesan – State Bar No. 279586
        gpanchapakesan@birdmarella.com
   4 Jonathan M. Jackson – State Bar No. 257554
        jjackson@birdmarella.com
   5 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
   6 1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
   7 Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
   8
     Attorneys for Defendant Herbalife
   9 International of America, Inc.
 10
 11                            UNITED STATES DISTRICT COURT
 12             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 13
 14 MICHAEL LAVIGNE, et al.,                   CASE NO. 2:18-cv-07480-JAK (MRWx)
 15                   Plaintiffs,              DECLARATION OF BOB BOGARD
                                               IN SUPPORT OF HERBALIFE’S
 16             vs.                            OPPOSITION TO PLAINTIFFS’
                                               MOTION FOR CLASS
 17 HERBALIFE LTD., et al.,                    CERTIFICATION
 18                   Defendants.              Date: February 10, 2020
                                               Time: 8:30 A.M.
 19                                            Crtrm.: 10B
 20                                            Assigned to Hon. John A. Kronstadt
 21
 22
 23
 24
 25
 26
 27
 28
      3623286.1 .1
                                    DECLARATION OF BOB BOGARD
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 2 of 59 Page ID
                                 #:6098



   1                            DECLARATION OF BOB BOGARD
   2             I, Bob Bogard, declare as follows:
   3             1.    I am currently the Senior Director of North American Sales & Strategy
   4 at Herbalife International of America, Inc. (“Herbalife”), a party to the above-
   5 entitled action. I make this declaration in support of Herbalife’s Opposition to
   6 Plaintiffs’ Motion for Class Certification. I have personal knowledge of the facts set
   7 forth herein, which are known by me to be true and correct, and if called as a
   8 witness, I could and would competently testify thereto.
   9             2.    During the course of my 25-year tenure at Herbalife, I have at times
 10 dealt extensively with the planning and organization of Herbalife events. As part of
 11 that role, I also am generally familiar with Herbalife's marketing plan and the
 12 distributorship tiers within that plan.
 13                                        Corporate Events
 14              3.    Herbalife currently has a role in organizing around 50 to 60 events per
 15 year, namely, numerous Leadership Development Weekend (“LDW”) events in the
 16 spring and fall (hosted in various cities around the country), one Extravaganza, and
 17 one Future President’s Team Retreat (collectively, “corporate events”). In total,
 18 Herbalife has sponsored about 540 corporate events since January 2009. Herbalife
 19 also plays a role in organizing certain aspects of annual Kickoff events at the
 20 beginning of the year. There are approximately 50 of these Kickoff events per year.
 21              4.    Kickoff events typically take place over the course of one to two days.
 22 The latter three events typically take place over the course of three days.
 23              5.    Herbalife estimates that hundreds of different distributors have spoken
 24 at these corporate events since 2009. Each year, 10 to 15 different distributors
 25 typically speak at the Extravaganza and Future President’s Team Retreat alone.
 26              6.    Herbalife ensures that valuable content is presented at these events,
 27 including topics relating to ethics, integrity, and money and business management.
 28 In addition, Herbalife provides food and/or entertainment at some of these events.
       3623286.1 .1
                                                      2
                                       DECLARATION OF BOB BOGARD
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 3 of 59 Page ID
                                 #:6099



   1             7.    There are key differences amongst the various corporate events.
   2 Kickoff events focus on planning and promotions for the upcoming year and may
   3 also address the launching of new products and other business developments. Since
   4 2015, Herbalife has covered the cost of these events, while the distributors who
   5 organize them collect the revenues from ticket sales.
   6             8.    There is one Extravaganza each year. Herbalife is more involved in
   7 directly organizing this event, and both Herbalife employees and distributors
   8 typically speak at this event. For certain years, the first day of the Extravaganza has
   9 involved a “Future Millionaire Team Experience,” which is reserved for distributors
 10 who have achieved the “Global Expansion Team” (or “GET” team) level or higher,
 11 or approximately 4% of Herbalife’s current distributors. This special session
 12 involves advanced training on business management.
 13              9.    LDWs focus on business opportunity training. Only those who reach
 14 the level of “Supervisor” (approximately 45% of Herbalife’s current distributors)
 15 can attend.
 16              10.   There is one Future President’s Team Retreat each year, and it can be
 17 attended by only those who have obtained certain royalty thresholds. Those who
 18 qualify often have achieved “Millionaire Team” level or higher, which is about 1%
 19 of Herbalife’s current distributors, although GET and even World Team level
 20 distributors have qualified for this event as well. The retreat provides advanced
 21 training regarding the business opportunity.
 22              11.   The agendas for and content presented at these events have evolved
 23 over time, and depend in part on what is happening with the business at any given
 24 point in time.
 25              12.   During the course of this litigation, Herbalife has produced videos of
 26 numerous corporate events that took place during the class period. Attached as
 27 Exhibits A to F are true and correct copies of excerpts of transcripts of the
 28 following events: 2011 Extravaganza (Las Vegas), 2013 Extravaganza (Las Vegas),
       3623286.1 .1
                                                    3
                                       DECLARATION OF BOB BOGARD
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 4 of 59 Page ID
                                 #:6100



   1 2014 LDW (Daytona), 2014 Extravaganza (Chicago), and 2017 Future President’s
   2 Team Retreat (San Antonio).
   3                                    Distributor-Run Events
   4             13.   Each year, there are hundreds other events run by Herbalife
   5 distributors, including Success Training Seminars (“STS”) and Herbalife
   6 Opportunity Meetings (“HOM”). Herbalife does not:
   7                   a.    organize or finance distributor-run events;
   8                   b.    collect any revenues from distributor-run events;
   9                   c.    promote distributor-run events (other than identifying them on an
 10                          online calendar if apprised of the event by the organizer); or
 11                    d.    with limited exceptions, attend or record distributor-run events.
 12              14.   Distributor-run events often occur without Herbalife’s knowledge.
 13              15.   While Herbalife provides basic training materials that may be used at
 14 distributor-run events, it does not require distributors to use them. Distributors who
 15 use these materials often deviate from them or tailor them for a specific audience;
 16 others do not use the materials at all.
 17              16.   As independent contractors, distributors have discretion in terms of the
 18 content they present, so long as the content complies with the company’s rules.
 19 Herbalife does not review ahead of time presentations given at distributor-run
 20 events.
 21              17.   In a given month, there can be anywhere from 150 to 175 STS events in
 22 different cities around the United States, each of which is organized by a different
 23 distributor. At any particular STS, there may be several distributors who
 24 speak. Herbalife estimates that it has supported (in the form of providing free
 25 product for the event and identifying the event in an online calendar) approximately
 26 2,200 distributor-run events since January 2009. This estimate does not include
 27 other distributor-run events that did not receive corporate support and that Herbalife,
 28 therefore, was not aware of in the first instance.
       3623286.1 .1
                                                    4
                                       DECLARATION OF BOB BOGARD
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 5 of 59 Page ID
                                 #:6101



   1             18.   Since 2009, Herbalife estimates that at least 2,000 different distributors
   2 have organized and/or spoken at distributor-run events that received support from
   3 Herbalife (again, this estimate does not include distributor-run events that did not
   4 receive corporate support).
   5             19.   Herbalife generally requires that speakers at distributor-run events
   6 receiving corporate support be a member the Top Achievers Business Team (or
   7 “TAB” team). The TAB team is comprised of distributors who have achieved the
   8 GET team level or higher, or approximately 4% of current distributors. As to
   9 distributor-run events that do not receive corporate support, there is no such
 10 requirement.
 11                     Additional Information Regarding Distributor Levels
 12              20.   Distributors can reach different levels under the Herbalife marketing
 13 plan, which may qualify them for special events and other opportunities.
 14              21.   I am informed and believed that Plaintiffs Jeff and Patricia Rodgers
 15 reached the “World Team” level. Plaintiff Jennifer Ribalta reached the GET team
 16 level, the highest level that any of the Plaintiffs reached. Plaintiff Izaar Valdez
 17 reached the “Supervisor” level.
 18              22.   I am informed and believe that there are currently 673 distributors who
 19 are members of the “President’s Team” in the United States.
 20              I declare under penalty of perjury under the laws of the United States of
 21 America that the foregoing is true and correct.
 22              Executed December 19, 2019, at Los Angeles, California.
 23
 24
 25
 26
 27
 28
       3623286.1 .1
                                                     5
                                       DECLARATION OF BOB BOGARD
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 6 of 59 Page ID
                                 #:6102




                       EXHIBIT A
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 7 of 59 Page ID
                                 #:6103

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13    Herbalife
14    2011 October Las Vegas Extravaganza
15    Frank Lamberti
16
17    05 HLF_034326 CONFIDENTIAL
18
19
20
21
22
23
24
25

                                                                 Page 1

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 8 of 59 Page ID
                                 #:6104

 1    Ethics Department is always to work together with
 2    distributors in order to correct bad practices.
 3    Right, our goal is not to terminate distributors,
 4    although as Susan mentioned, there are times when
 5    we have to just go get them, and we do, and we'll
 6    talk about that today. But really, the goal is to
 7    get people doing the business the right way.
 8                             So, today, I'm going to cover why we
 9    have the rules, okay; the importance of following
10    the rules; what your role is as leader, with the
11    rules; what the company's role is with the rules.
12    And also, I'm going to point out a few key rules
13    that are impacting your business today, and talk
14    about how we can approve those elements.
15                             Okay, so first, why do we have the
16    rules? The rules, you guys all know, are here to
17    protect us. But they're also here to teach us the
18    proper way to conduct our business. Our brand has
19    never been more visible. The image has never been
20    stronger, right? The business opportunity has
21    never been richer, and the products have never
22    been made of better quality. And all of that is
23    reflected in our sales growth.
24                             But with this increased visibility,
25    right, we have a lot more responsibility to do

                                                                 Page 3

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 9 of 59 Page ID
                                 #:6105

 1    things the right way. And I'm going to share a

 2    quote with you from our CEO, last week, or two

 3    weeks ago, at the Atlanta Extravaganza, where he

 4    said, "Tomorrow's growth is built on today's

 5    integrity."

 6                           Tomorrow's growth is built on today's

 7    integrity. And we have to ask ourselves, what

 8    type of foundation do we want that to be? Because

 9    the growth is going to be tremendous.

10                           But additionally, we also operate in

11    two categories, right? Our company is a multi-

12    level marketing company. But we're also working

13    in dietary supplements. And both of these

14    categories, right, the regulatory environment is

15    getting stricter and stricter every year, so we

16    have to make sure that our ethics and our rules

17    are being followed right to the best of our

18    ability.

19                           We're already getting big, so we've

20    become prime targets for regulators or reporters

21    who want to get the juicy story. So, we have to

22    make sure that we follow the rules. They're here

23    to help us. They're here to protect us. And more

24    importantly, when we receive inquiries from

25    agencies around the world, when the practices in

                                                                 Page 4

                               Veritext Legal Solutions
                                    866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 10 of 59 Page ID
                                  #:6106

 1     the field are different than the rules, it really
 2     weakens us and puts us in a vulnerable position.
 3     When we have distributors who are new and
 4     excited, making exaggerated product claims or
 5     exaggerated business claims, saying they can make
 6     a million dollars, you know, first year working
 7     part time, not only does it not sound credible,
 8     but it can get us in a lot of trouble. So, we
 9     have to make sure that the practices in the field
10     are consistent with the rules so that we are in
11     the most defensible position when those inquiries
12     come.
13                             So, how does the company develop its
14     rules, is a question that we get a lot. First, we
15     always start with the laws in the countries that
16     we operate within. Then we use regulations at
17     various agencies that will help us interpret how
18     those laws will be applied. We follow guidelines
19     of the Direct Selling Association. We use the
20     expertise of our management team, the experience
21     of all of our distributors--more than 30 years of
22     experience. But most importantly, we use family
23     values, common human family values. And it's
24     really simple because we can sum all of that up
25     in one sentence, and that is: At Herbalife, we do

                                                                 Page 5

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 11 of 59 Page ID
                                  #:6107

  1    the right thing. Okay.       So, we have to keep that

  2    in mind because sometimes doing the right thing

  3    isn't always very easy for people.

  4                           Okay, so as a multi-level marketing

  5    company, we value face-to-face selling and

  6    personal relationships, right? So, a lot of the

  7    rules that we have are developed to protect those

  8    relationships, to protect the recruiting efforts

  9    of a sponsor, and to protect the ongoing

10     relationships between distributors and their

11     regular customers. We call it protecting the

12     second sale. And that personal relationship is

13     very important. So, we'll cover a lot of rules

14     today that not only talk about the laws, but also

15     talk about protecting those relationships, which

16     are just essential to the multilevel marketing

17     model.

18                            Okay, so what is your role as leaders

19     of this company? Okay, what does a company expect

20     of you? We expect you, first and foremost, to

21     train new distributors. Okay. We'll be very proud

22     to talk about our retention rate, but we always

23     have to keep in mind that the other half of the

24     people coming into this business every year are

25     new, so we need those guys to be trained

                                                                  Page 6

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 12 of 59 Page ID
                                  #:6108

 1                                         C E R T I F I C A T I O N
 2
 3     I, Sonya Ledanski Hyde, certify that the
 4     foregoing transcript is a true and accurate
 5     record of the proceedings.
 6
 7
 8
 9
10      <%12151,Signature%>
11     Veritext Legal Solutions
12     330 Old Country Road
13     Suite 300
14     Mineola, NY 11501
15
16     Date: October 25, 2019
17
18
19
20
21
22
23
24
25

                                                                Page 20

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 13 of 59 Page ID
                                  #:6109




                        EXHIBIT B
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 14 of 59 Page ID
                                  #:6110

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13     Herbalife
14     2013 Las_Vegas - Friday PM
15     Mary Holloway
16
17     10 HLF_006085_CONFIDENTIAL
18     11 HLF_006086_CONFIDENTIAL
19
20
21
22
23
24
25

                                                                 Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 15 of 59 Page ID
                                  #:6111

  1                           Then you move forward, okay, and you go

  2    to the next slide and you say something like, now

  3    I’d like you to hear from some of the people here

  4    in this room that are earning exciting incomes.

  5    If you earned--and whatever it is for your room,

  6    500 or more, 100 or more, whatever it is, have

  7    them stand up. It’s very, very simple to use the

  8    disclaimers.

  9                           And then you let the stories flow till

10     you get to about 10,000 a month. Now we’re

11     getting into some serious money, right. And

12     before these people come up, okay, what you say

13     is this, something like this. Wow, these are

14     exciting stories.

15                            The next team members that you’re going

16     to hear from have each worked hard to build a

17     strong business. Their long-term efforts to

18     helping lots of people better their lives through

19     our incredible products and business has yield

20     them a high income and they represent the top 1

21     1/2 percent of income earners in our company.

22     We’re fortunate to have them with us today, let’s

23     hear their success stories.

24                            It’s just that simple, okay? And then

25     boom, we can tell our stories about the real

                                                                 Page 25

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 16 of 59 Page ID
                                  #:6112

  1    incomes that we make. At one point it was like we

  2    can only go up to 10,000, and so for a lot of

  3    people they make a lot more than 10,000 a month.

  4    This allows us to share more of what we do. And

  5    again, it’s not just about the money, it’s about

  6    the lifestyle, right? You might want to talk

  7    about, wow, my family gets to go on vacation.

  8                           You know, for me, it was that we had a

  9    sport court in our backyard. I wanted my house to

10     be the park, okay, so that my children brought

11     their friends to our house. Because then I knew

12     what was going on, okay.

13                            I don't know what’s going on at

14     somebody else’s house, but I can look out the

15     window and see what’s going on at my house,

16     right? I can tell if people would be walking by

17     and they had alcohol on their breath, you know,

18     at my house. So I liked them being at my house,

19     you know. So talk about all the different things

20     that the income may be in your lifestyle has

21     helped you to achieve with your dreams.

22                            Anything that we talk about, any

23     statements, any statistics, direct quotations,

24     okay, other information that we use to promote

25     the products and the business, it’s always got to

                                                                 Page 26

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 17 of 59 Page ID
                                  #:6113

  1    be correct and we have to be able to substantiate

  2    it. We just can’t throw it out there, okay. You

  3    can’t have heard something maybe at an STS from

  4    somebody and decide that, oh, this is something I

  5    can just go share with everybody. Not

  6    necessarily, okay. We have to talk about things

  7    that we can substantiate.

  8                           It can be misleading if we don’t, it

  9    can damage the credibility of Herbalife, okay. So

10     statements that cannot be substantiated, we just

11     can’t use them. And we don’t need to. Frankly, we

12     don’t need to do anything like that. We have an

13     amazing company. We have amazing products. We

14     make an amazing amount of money. The truth is

15     like, way better than most people’s lives, right?

16     So we just stick to that. Yes.

17                            So you want to respect and work within

18     the guidelines of the current market like we’ve

19     talked about, so we can all have Herbalife for

20     years to come. Who wants Herbalife for years to

21     come? Yeah. Me too, me too.

22                            Okay, here’s our call to action from

23     Michael Johnson. Every day that you continue to

24     build your business in the right way, every time

25     that you that deliver a great Herbalife

                                                                 Page 27

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 18 of 59 Page ID
                                  #:6114

  1    experience, and with each and every long-term

  2    customer, member, distributor you develop, you

  3    make Herbalife stronger. Okay, thank you,

  4    Michael.

  5                           From Mark, okay, be loyal to all

  6    Herbalife rules. Sometimes they are not easy, but

  7    you must follow them for your own sake, your

  8    children’s, and the company. Mark Hughes. So I

  9    wanted to read you something that I put together.

10     I’m actually going to sit down for this. I

11     apologize for people behind me. But I want you to

12     think about this, and this is who we are, who we

13     are.

14                            We are Team Herbalife, started because

15     one man, Mark Hughes, chose to turn the

16     difficulties and a tragedy in his life into hope

17     for a better life for tens of millions of people

18     around the world. Mark’s vision for a better

19     future, his courage to find his first customer,

20     and first distributor, and then more, and more,

21     and even more of them, to show us the way.

22                            And Mark’s tenacity to be our voice,

23     and our strength in the tough times, when we were

24     attacked, all this, coupled with his call for

25     honesty, integrity, and hard work is our

                                                                 Page 28

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 19 of 59 Page ID
                                  #:6115

 1                                         C E R T I F I C A T I O N
 2
 3     I, Sonya Ledanski Hyde, certify that the
 4     foregoing transcript is a true and accurate
 5     record of the proceedings.
 6
 7
 8      <%12151,Signature%>
 9     Veritext
10     330 Old Country Road
11     Suite 300
12     Mineola, NY 11501
13
14     Date: October 25, 2019
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 33

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 20 of 59 Page ID
                                  #:6116




                       EXHIBIT C
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 21 of 59 Page ID
                                  #:6117

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13     Herbalife
14     2014 Daytona
15     Michael O. Johnson
16
17     12 HLF_033905_CONFIDENTIAL
18
19
20
21
22
23
24
25

                                                                 Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 22 of 59 Page ID
                                  #:6118

  1                           MICHAEL O. JOHNSON: Hello, everyone.

  2    Welcome to Herbalife. I'm Michal Johnson and I'm

  3    your Chairman and Chief Executive Officer. And

  4    today we are pleased to have you with us.

  5                           Herbalife is a global nutrition company

  6    that sells our products exclusively through a

  7    network of people just like you. We sell in more

  8    than 80 countries throughout the world. Our

  9    incredible products have benefited millions of

10     customers, and they provide nutritional support

11     for your entire body.

12                            During this meeting, you're going to

13     learn more about our products and the Herbalife

14     business opportunity. Everything we do at

15     Herbalife supports a healthy, active life.

16                            I've been competing in triathlons and

17     cycling races for more than 20 years, and I

18     consume our products every single day. I love how

19     they provide good nutrition and support my

20     fitness and optimum performance, and believe they

21     can help you, too.

22                            It is really important to personalize a

23     product program that's right for you. We

24     encourage you to work with your sponsor, the

25     person who invited you to this meeting, to create

                                                                  Page 2

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 23 of 59 Page ID
                                  #:6119

  1    your own program.

  2                           Today you're also going to meet members

  3    who have chosen to work the Herbalife business

  4    opportunity. Incomes can vary from person to

  5    person. Some choose to work our business part-

  6    time, while others embrace the Herbalife

  7    opportunity on a full-time basis. As in any

  8    business, your success depends on your consistent

  9    effort, your hard work, and of course, your

10     skills.

11                            For more information, a statement of

12     average gross compensation has been posted in

13     this room for you to review. It shows how much is

14     paid by Herbalife to our members and our

15     distributors. The statement can also be found in

16     the Business Opportunities section of

17     StartHerbalife.com.

18                            We also take great pride in helping

19     others through our Herbalife Family Foundation,

20     with the generous help of our entire Herbalife

21     family, the Herbalife Family Foundation provides

22     funding and volunteer support to more than 90

23     children's organizations around the world.

24                            We love hearing from people who are

25     enriching their lives by choosing to work the

                                                                  Page 3

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 24 of 59 Page ID
                                  #:6120

  1    Herbalife business. The person who invited you to

  2    this presentation wants you to hear about the

  3    kind of experience you could have with our

  4    products and our business opportunity.

  5                           There are some key traits that make

  6    people successful with the Herbalife business;

  7    they work hard, they're motivated to learn, and

  8    they continue to improve by using the skills they

  9    develop through the course of their Herbalife

10     business.

11                            After the presentation, you will have a

12     chance to discuss our products and our business

13     opportunity with the person who invited you here

14     today. If you choose to develop an Herbalife

15     business, you can attend the trainings we offer

16     on different business models for success. We use

17     these models to build and support a customer base

18     and a team. Use the methods that you have been

19     trained on and make the most sense for your

20     personal financial circumstances. If you decide

21     to join us, there's no need for you to overspend

22     or borrow to do the Herbalife business. It's

23     important that you acquire the amount of products

24     that makes sense for your own nutritional and

25     your own business needs.

                                                                  Page 4

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 25 of 59 Page ID
                                  #:6121

 1      1                                      C E R T I F I C A T I O N
 2      2
 3      3    I, Sonya Ledanski Hyde, certify that the
 4      4    foregoing transcript is a true and accurate
 5      5    record of the proceedings.
 6      6
 7      7
 8      8
 9      9       <%12151,Signature%>
10     11    Veritext Legal Solutions
11     12    330 Old Country Road
12     13    Suite 300
13     14    Mineola, NY 11501
14     15
15     16    Date: October 25, 2019
16     17
17     18
18     19
19     20
20     21
21     22
22     23
23     24
24     25
25

                                                                 Page 6

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 26 of 59 Page ID
                                  #:6122




                       EXHIBIT D
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 27 of 59 Page ID
                                  #:6123

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13     Herbalife
14     2014 Chicago Extravaganza Thursday AM
15     Leslie Stanford
16
17     01 HLF_006261_CONFIDENTIAL
18     02 HLF_006262_CONFIDENTIAL
19     03 HLF_006263_CONFIDENTIAL
20
21
22
23
24
25

                                                                 Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 28 of 59 Page ID
                                  #:6124

  1    on average how many people do you need to talk to

  2    every day to get that many clients?                 We always

  3    figured out what our ratio was.            If I needed to -

  4    - if I talked to 10 people a day about the

  5    product, I knew that I would sell between two and

  6    three of them.

  7                           So that meant that if I needed 10

  8    clients, how many people do I need to talk to?

  9    Right, 50?    So think about how many people you

10     need to talk to every single day to reach the

11     number of clients that you need to do to make the

12     money you need to make.        It's all about the

13     invitations, right?

14                            The invitations to whatever

15     presentation, whether it's a wellness profile,

16     whether it's a healthy, active lifestyle

17     activity, whatever it is that you need to make

18     those invitations, right?

19                            Now, the other thing is that it's

20     easier to look after the previous clients that

21     you’ve had every single month, get repeat

22     business, but always look after them and then get

23     new clients every single month and new members

24     every single month.

25                            Okay.    The next thing is, and this is

                                                                       Page 8

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 29 of 59 Page ID
                                  #:6125

  1    probably the thing that made the most important

  2    difference in my business, is first of all, you

  3    want to have a daily method of operation, a plan

  4    for getting retail customers, a plan for

  5    sponsoring new members, and then a plan for how

  6    you're going to train those people.                 You need to

  7    have a structure on that.

  8                           And then the gauges were really

  9    important.    You know, when I started I told you

10     my gauges were a little square box for every

11     program I needed to sell.        And then I moved into

12     being much more sophisticated.           I got a desk

13     calendar.    I invested in my business and got a

14     desk calendar.

15                            And I want to show a close-up of this.

16     Here's what I did, because I had to -- I was very

17     clear on how much money I needed to mark.                 I put

18     the person -- whenever I made a sale, whether it

19     was wholesale or retail, I put the person's last

20     name, the volume points and the profit that I

21     made.

22                            So I was clear, and then at the end of

23     every day I totaled up the volume points.                 I

24     totaled up the profit.       At the end of every week,

25     I totaled up the volume points, I totaled up the

                                                                         Page 9

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 30 of 59 Page ID
                                  #:6126

  1    profit.     And then I played a little game with

  2    myself and I tried to beat the previous week's

  3    volume points and profit.

  4                           This was how I motivated myself was I

  5    played this game.      So as you can see here, Dwyer,

  6    I sold him three ultimate prostate.                 He must

  7    triple up on that.      And then how much profit I

  8    made?     He's a tender ginger.       He needs a little

  9    extra.     Okay.   So is that really clear?

10                            Now, however you do your gauges,

11     however you keep track of how many people you

12     talk to about the product and the business,

13     however you keep track of how much volume points

14     you do, what your profit is, it really, really,

15     really important that you keep track of all of

16     this.     And we call it our gauges.

17                            And one thing that really made me feel

18     really accountable for what I said I wanted to do

19     was when we started to have to fax Mark Hughes

20     our gauges every Sunday night.           How many people

21     were on that program?      Remember the task force?

22                            We had a weekly deadline, and do you

23     think we did more business than we would have if

24     we weren't faxing those gauges in, right?                 Okay.

25     So ask yourself who are you accountable to?                   Find

                                                                         Page 10

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 31 of 59 Page ID
                                  #:6127

  1    somebody that you want to commit to sharing those

  2    gauges, give them permission to hold you

  3    accountable for what you say you want to do.

  4                           And I don't care what level you're at,

  5    it's really -- you'll do way more than you would

  6    have if you didn't have -- we call it an

  7    accountability partner.       I know back then we

  8    called these -- we had like lengths of time, the

  9    12 weeks of task force.       And then because usually

10     you go in 90-day increments.

11                            If you go play all out for 90 days,

12     every single day, consistently every single day,

13     you will create some momentum in your business.

14     But so we called it the task force.                 Yes, thank

15     you, Cindy.

16                            Now, I know that we've had over the

17     years different teams that we call the action

18     teams we've had.     I know Jerry Graham has the

19     CYPs Academy, the Change Your Pin.             Laura

20     Holloway started the Diamond Academy.                 We're

21     starting our own next week called the Impact

22     Project.

23                            I mean, whatever you want to call it,

24     create a team of people that say they want to be

25     held accountable for what they say they want to

                                                                        Page 11

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 32 of 59 Page ID
                                  #:6128

  1    do.   And then the next thing is duplication.           You

  2    want to -- we're building an organization of

  3    people who are marketing products consuming

  4    products, right, and building a business.            So you

  5    want to have a structure in place to spend your

  6    time wisely where you have whole groups of people

  7    that are learning exactly the same thing.

  8                           If you’ve got new members, they need to

  9    learn how to do a wellness profile or whatever

10     methodology you're doing, right?            So you need to

11     have that structure in place so that you can have

12     group trainings to teach them to do the skills

13     and the tasks that they need to do to build a

14     business.

15                            So the structure, having the structure

16     in place is really key.       So maybe for example you

17     have a healthy, active lifestyle activity, which

18     leads to a wellness profile, which leads to a

19     product sale and a product result, which may lead

20     to them becoming a member, some of those people,

21     which may lead to a quick start training, which

22     could lead eventually to a supervisor workshop,

23     which could lead to the STS, to the LDW, and then

24     to the extravaganza.      Right?

25                            And Mark always said if you're teaching

                                                                    Page 12

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 33 of 59 Page ID
                                  #:6129

  1    coin.    And I'm like wait a minute.           I think Joe

  2    Namath stole John Tartol's look.            What do you

  3    think?

  4                           By the way, did you see what he did?

  5    He was so out of it, Joe Namath, that he flipped

  6    the coin before the players had even called it.

  7    The referee had to grab it midair.             And then I

  8    saw a Tweet that said, Joe Namath comes out of

  9    retirement to throw one last interception.                 It

10     was awesome.

11                            So the bottom line on money management

12     is the money in must exceed money out.                 Right,

13     pretty simple?     But how many of us really sit

14     down and figure out how much money is coming in

15     and how much money is going out?            It will shock

16     you.

17                            So let's talk about money in.             Where is

18     our money coming from in Herbalife?                 How do we

19     earn our money?     Retail sales, wholesale, royalty

20     overrides, production bonuses.           Maybe the Mark

21     Hughes bonus.     That's pretty much it, all based

22     on consumption of products, correct?

23                            So we know every month how much money

24     is coming in.     Or do you?     Do you really look at

25     that?    Because what's really important is how

                                                                       Page 26

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 34 of 59 Page ID
                                  #:6130

  1    much money is going out.        Let's talk about what

  2    some of the expenses are that you have to cover

  3    every month.

  4                           What are they?         Pardon me?     Training,

  5    rent, buying product to sell, to consumer sell.

  6    What else?     Office expenses, marketing tools,

  7    brochures.     Maybe some advertising costs.          Car,

  8    gas, right?     What else?    Insurance, STS tickets,

  9    extravaganza, LDW.      These are in the money out

10     category.

11                            And you really need to put together a

12     budget where you have all the things that you're

13     going to spend money on listed on the money out

14     category so that you know in advance if your

15     money in is going to cover that.            and if you can

16     see that your money coming in is not going to

17     cover it, guess what you need to do?

18                            You either cut down on expenses or

19     increase the income by going out and selling more

20     product, right?     I mean, it's pretty simple.            But

21     take the time to do it.       Because here's what

22     happens.     We get blowing and going, and we're

23     just making the money and selling the product and

24     we have no clue what's coming and going out.

25                            If you have to buy an STS ticket every

                                                                     Page 27

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 35 of 59 Page ID
                                  #:6131

  1    month, which you want to probably buy some for

  2    yourself in a pack so you can get a deal on them

  3    and sell it to other people, you need to have the

  4    business money coming in to be able to do that.

  5                           How many people it was tough to get

  6    here to Chicago?     I mean, you can be just as

  7    broke earning $10,000 a month as you can earning

  8    $1,000 a month if you're spending more than

  9    you're making.     That's the mistake that some

10     people make.     They don't want to talk to some

11     people about the businesses because they are

12     driving a hot car, they're making lots of money.

13                            Well, let me tell you, most people are

14     in debt up to their eyeballs and they're more

15     broke than you are making 2,500 a month.                So

16     money in must exceed money out.            Here is another

17     expense, income tax.      Federal and state, unless

18     you live in Florida, Texas, Las Vegas.

19                            But this is a big deal.               Here's my

20     little story about learning the hard way about

21     taxes.   And Mark Hughes always said pay your

22     taxes, pay your taxes.       When I started I'm

23     telling you.     I was so young and I had no clue.

24                            But I had had a job before but they

25     always withheld the taxes, right?             So your

                                                                        Page 28

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 36 of 59 Page ID
                                  #:6132

  1                           The good news was that I had saved the

  2    money and I had the money in the bank and I could

  3    write a check for that amount.           But that was the

  4    really good news.      I was working so hard I didn't

  5    have time to spend it other than the two fur

  6    coats, which were really important that I really

  7    needed.

  8                           I urge you to not only do it yourself

  9    but teach your new people, remind them that there

10     is a tax obligation that they need.                 And Mark

11     always was like pay your taxes, pay your taxes,

12     pay your taxes.     So set it aside every single

13     month so that you don't get caught up in the

14     situation.

15                            Because we saw it in Herbalife, okay?

16     These guys started making a bunch of money.                    They

17     bought a big house, fancy cars, spending,

18     spending, spending and then 1985 hit, they

19     thought, well, it will just keep going like this

20     and that they would have the money for their

21     taxes.

22                            They didn't pay their taxes during the

23     year or set it aside.      By the time the year was

24     over, 1985 had hit.      The checks were going down,

25     and they didn't have the money to pay their

                                                                         Page 30

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 37 of 59 Page ID
                                  #:6133

  1    taxes.     They lost their car, their house, their

  2    everything.

  3                           This can happen, so while we're just

  4    knocking it out of the park here in your

  5    business, record quarters, be reminded that this

  6    doesn't -- your business will not go like this

  7    forever.     You'll have ups and downs like any

  8    other business.     I don’t want to be the downer

  9    here, but I'm just being real with you.               And if

10     it does go up, even better.          Okay?

11                            Put a little aside every month for

12     savings.     I like to save a percentage of my

13     income every month.      Put it aside for savings.

14     You’ve got your tax and your savings.               I was

15     reading the newspaper on the way out here

16     yesterday.     Regrets, what, if any, of the

17     following steps do you wish you had taken to plan

18     and prepare for your senior years?

19                            Number one is saving more money,

20     numbers one.     That's a big deal.          You don't save,

21     you spend, spend, spend and you get to a certain

22     point and you think, man, I wasted so much money.

23     Did I really need two fur coats?

24                            Don't live beyond your means.            Debt is

25     a bad thing.     I mean, some debt you can use

                                                                      Page 31

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 38 of 59 Page ID
                                  #:6134

  1    wisely, like a mortgage, a low-cost mortgage.

  2    Right now it's great.      But don't go into debt to

  3    buy things that you don't need.            If you have

  4    credit card debt it's very expensive, that debt.

  5    Pay it off first, get rid of credit card debt.

  6                           Pay it off in full every single month.

  7    Just make smart choices.        As you grow in the

  8    marketing plan, some of you are part time.               Most

  9    people that start in the business are part time.

10     And when do you want to tell them it's time to

11     quit their job?

12                            This is a big deal, and it's really

13     important.    I know Jerry Graham has got a formula

14     that he says -- oh, there's Jerry back there and

15     Kimberly, hello.     If you're making -- you should

16     make 1.5 times the money in Herbalife as you are

17     in your part-time job for at least a few months

18     before you quit your job.

19                            He has a formula where you should have

20     six months of savings for your expenses before

21     you quit your job.      A lot of people think yeah,

22     if I quit I can go full time and really tear it

23     up.   Well, how many people have had people in

24     their organization that maybe they quit their job

25     too soon?    Oh, look around, we all do.

                                                                       Page 32

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 39 of 59 Page ID
                                  #:6135

  1                           So be very careful about that.              A lot

  2    of times too people at their jobs, that's where

  3    they get all their business.          Quit their job and

  4    they don't know where to go to get new people.

  5    So as you grow in the marketing plan, I just

  6    really want to caution you against like what Jill

  7    said, this false sense of arrival, getting to

  8    president's team.

  9                           Sometimes even then, you buy a house

10     that you shouldn't be buying.           You really have to

11     budget these things out.        Jim [UNINTEL], and this

12     is a lifelong practice, making smart choices

13     about your money.

14                            Expect the unexpected.            How many people

15     have ever had an unexpected expense?                Guaranteed

16     you're going to have unexpected expenses.                Your

17     car breaks down, flat tire, a medical situation.

18     Your parents need help.       You get a speeding

19     ticket or your kids get several speeding tickets.

20                            There's all kinds of things in life

21     that come along that you're not expecting and

22     that you haven't budgeted for.           So that’s where

23     the savings come in.      If you don't have those

24     savings then you're really in trouble.                So expect

25     the unexpected.

                                                                        Page 33

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 40 of 59 Page ID
                                  #:6136

 1                                         C E R T I F I C A T I O N
 2
 3     I, Sonya Ledanski Hyde, certify that the
 4     foregoing transcript is a true and accurate
 5     record of the proceedings.
 6
 7
 8
 9
10         <%12151,Signature%>
11     Veritext Legal Solutions
12     330 Old Country Road
13     Suite 300
14     Mineola, NY 11501
15
16     Date: October 25, 2019
17
18
19
20
21
22
23
24
25

                                                                Page 36

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 41 of 59 Page ID
                                  #:6137




                        EXHIBIT E
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 42 of 59 Page ID
                                  #:6138

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12     Herbalife
13     2014 Chicago Extravaganza – Thurs AM
14     Carol Rosenau
15
16     4 HLF_006264_CONFIDENTIAL
17
18
19
20
21
22
23
24



                                                                 Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 43 of 59 Page ID
                                  #:6139

  1    product or program will promote weight loss

  2    without dieting or exercise. No deal. A product

  3    or program will promote substantial weight loss,

  4    no matter how--what or how much the consumer

  5    eats. No deal. A product or program will cause

  6    permanent weight loss, even after the consumer

  7    stops using the product. No deal. A product or

  8    program will block the absorption of fat or

  9    calories to enable consumers to lose substantial

10     weight. No deal. A product or program will allow

11     consumers to lose more than 2.5 pounds per week

12     safely.

13                            AUDIENCE: No deal.

14                            CAROL ROSENAU: A product or program

15     will cause substantial weight loss for all users.

16     Okay, come on, need a little more excitement. No

17     deal, okay. And a product will cause substantial

18     weight loss by wearing it on the body or rubbing

19     it into the skin.

20                            Whether that's a cream or Formula 1. No

21     deal. Okay... so next, we're going to talk about

22     income. Oh wait, does it go backwards? Is that

23     the red button?

24                            MIKE: I...



                                                                 Page 13

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 44 of 59 Page ID
                                  #:6140

  1                           CAROL ROSENAU: Okay.

  2                           MIKE: Try--

  3                           CAROL ROSENAU: Okay. So just to mention

  4    quickly, you know, if you have before and after

  5    pictures, you have any images, same thing goes

  6    with that. So you always want to have your

  7    disclaimer to go with your pictures, because

  8    that's also representation of what happened.

  9    Deal?

10                            AUDIENCE: Deal.

11                            Deal. Okay. So income... so an income

12     claim is any express or implied statement about

13     your past, current, or future potential income,

14     and they must always be factually true and stated

15     in a manner that is not misleading, must be

16     supported... is this the right page? Okay,

17     supportable with written proof of the claims and

18     must always be accompanied by the approved income

19     disclaimer and current Statement of Average Gross

20     Compensation, like Mike talked about.

21                            So an example of an income testimonial

22     could be... now, if you have--if you're doing

23     your HOM, you're doing any of the things, you

24     know, you have your written disclaimer in your



                                                                 Page 14

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 45 of 59 Page ID
                                  #:6141

  1    club, or in your HOMs, or wherever you're doing

  2    that. But if you're in casual conversation with

  3    somebody, then you want to also include the

  4    shortened one.

  5                           So, "I'm delighted to be earning an

  6    additional part-time income of $1,000 per month.

  7    Herbalife supervisors and above with the downline

  8    earn about $5,000 per year from Herbalife. But at

  9    Herbalife, your earnings are truly a reflection

10     of the time and effort you put into your

11     business."

12                            "I make over $20,000 per month in my

13     Herbalife business. Herbalife supervisors and

14     above with the downline earn about $5,000 per

15     year from Herbalife, but I worked really hard for

16     many years, and I am fortunate to be in the top

17     1% earners." Okay?

18                            So, the thing about it is that there's-

19     -that we can say what it is that we want to say,

20     we just have to make sure that we go by the

21     rules, and that we're in compliance. And this

22     guide that you're going to get will help you to

23     make sure that you can say what you want to say,

24     but that everything's in compliance.



                                                                 Page 15

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 46 of 59 Page ID
                                  #:6142

  1                           Alright, now there's just a few other

  2    things... still with me?

  3                           AUDIENCE: Yeah.

  4                           CAROL ROSENAU: Deal?

  5                           AUDIENCE: Yeah.

  6                           CAROL ROSENAU: Alright, you're awesome.

  7    Alright, so a few other things... we can share--

  8    you know, aside from just the money, we can share

  9    some of the awesome things that Herbalife has

10     provided for us. So, things like... the impact

11     that it's had in your family. So, for instance,

12     you know, my Herbalife business gives me the

13     flexibility to spend more time with my family and

14     to participate in the activities at my child's

15     school, like supervising them on the field trips

16     and volunteering twice a week in the classroom.

17     So, there's lots of things that Herbalife

18     provides that make, you know, our lifestyle, that

19     we want to be able to share with people.

20                            But we want to--don't want to say

21     things to people like, you know, things that

22     would be misleading, or stuff like, you know,

23     "oh, it's just--it's all a number's game," or you

24     know, tell them that they don't have to work



                                                                 Page 16

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 47 of 59 Page ID
                                  #:6143

  1    hard, or anything like that. Because building a

  2    group of customers and training your downline

  3    requires hard work and you always want to

  4    emphasize that when you talk about the

  5    opportunity. We all know that, yes? Because

  6    you're all in this room. Yes.

  7                           Okay, let's see... okay, so here's one

  8    of my favorite parts. Home-based business claims.

  9    So, we don't want to tell people in our--and you

10     being an independent business owner is rewarding,

11     but as with any successful business, it requires

12     hard work. So we don't want to tell people, you

13     know, you can have a business, you never have to

14     leave your house, because, you know, you will

15     have to leave your house, because you have to

16     talk to people, right? Right.

17                            Alright, so--but what we do want to

18     explain to people is that starting a Herbalife

19     business, you know, there's a lot of awesome

20     aspects to it. Like, there's minimal--like the

21     things that Mike talked about. There's minimal

22     startup cost for your Herbalife business. You

23     know, you can start your Herbalife business out

24     of your home without investing in expensive



                                                                 Page 17

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 48 of 59 Page ID
                                  #:6144

  1    office space or equipment. This is just one of

  2    the advantages of the income opportunity that you

  3    can share with prospective members.

  4                           And this one about the do's and don'ts-

  5    -okay, so you don't want to imply that it's a

  6    job. You don't want to imply, you know, it's

  7    employment, that it's help wanted, stuff like

  8    that. But here's what you can say, and this is my

  9    favorite part of the whole thing. I mean, listen

10     to this, I want to sign up all over again. So do

11     explain the benefits of starting an Herbalife

12     business to prospective members. You are your own

13     boss. Deal? Okay. You set your own schedule and

14     determine how much or how little you put into

15     your business.

16                            AUDIENCE: Deal.

17                            CAROL ROSENAU: There's no minimum

18     purchase and a low cost of entry.

19                            AUDIENCE: Deal.

20                            CAROL ROSENAU: A fully refundable 90-

21     day money back guarantee for the Herbalife member

22     pack.

23                            AUDIENCE: Deal.

24                            CAROL ROSENAU: 100% refund on all



                                                                 Page 18

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 49 of 59 Page ID
                                  #:6145

 1                                         C E R T I F I C A T I O N
 2
 3     I, Sonya Ledanski Hyde, certify that the
 4     foregoing transcript is a true and accurate
 5     record of the proceedings.
 6
 7
 8
 9
10         <%12151,Signature%>
11     Veritext Legal Solutions
12     330 Old Country Road
13     Suite 300
14     Mineola, NY 11501
15
16     Date: October 25, 2019
17
18
19
20
21
22
23
24



                                                                Page 21

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 50 of 59 Page ID
                                  #:6146




                        EXHIBIT F
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 51 of 59 Page ID
                                  #:6147

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12     Herbalife
13     2017 San Antonio        Tuesday PM
14     Jilly Addy
15
16     17 1611020_2017_NAM_FPTR_San_Antonio_TUE_PM_PGM-06
17
18     18 1611020_2017_NAM_FPTR_San_Antonio_TUE_PM_PGM-07
19
20
21
22
23
24



                                                                 Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 52 of 59 Page ID
                                  #:6148

  1    at the HOMs and the marketing plan and just

  2    talking with our compliance officers and team, we

  3    cannot livestream or zoom HOMs or marketing plan,

  4    okay?

  5                           So, again, just so you -- breathe,

  6    that's good, you know, we can do our HOMs or

  7    marketing plans are totally fine in your live,

  8    in-person meetings. Because you got your standard

  9    Statement of Average Gross Compensation up there,

10     you got your disclaimers, and all that stuff is

11     handled. So, just keep coming to that local STS,

12     that local January kickoff, okay?

13                            So, let's get into what we can say at

14     these events, because I think you guys are going

15     to be pretty excited about it. And please don't

16     laugh, but I do need my glasses. Alright. Okay,

17     so each of those slides, I'm going to share with

18     you. You don't actually put these slides on the

19     screen. They're just for your host. So, it's just

20     for those -- that one person or two people that

21     are leading the HOM.

22                            Now, they're only going to read the

23     bold text that I show you up here. Okay? So,

24     we're going to do two President’s Team stories



                                                                 Page 37

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 53 of 59 Page ID
                                  #:6149

  1    and two Millionaire Team stories. Everyone clear?

  2    Two President’s Team, two Millionaire Team? All

  3    of the testimonials that GET team and above,

  4    we're going to just prepackage those.

  5                           How many of you guys do that already?

  6    Like, kind of prepackage these stories. You pull

  7    these people aside and you preselect who's going

  8    to do them? Most of us do that anyway at our STS,

  9    but just to make sure everyone's doing it. If

10     someone is sharing a testimonial of GET team, MIL

11     team, PRES team, we're going to preselect those

12     people. It's kind of nice to know in advance too

13     before you're shocked and they bring you up to do

14     your story.

15                            Okay, good. So, everyone got the two

16     MIL team, two PRES team, we're going to preselect

17     our testimonials. Okay, next, so that's this

18     first slide. Next, obviously all of our incomes

19     have to be accurate. You guys are honest, good

20     people for us trying to do accurate testimonials.

21                            Next bullet: okay, so, if your income

22     exceeds $100,000, first of all, bravo, that's

23     awesome. The way we'd like -- or it's $8,333 per

24     month -- the way we'd like for you to explain



                                                                 Page 38

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 54 of 59 Page ID
                                  #:6150

  1    that or share that number is by saying you have a

  2    high or substantial income. Good? High or

  3    substantial if it exceeds $100,000. So, those are

  4    the words we're going to use is high or

  5    substantial.

  6                           You can also state -- as it says on

  7    here -- the number of years it took you to

  8    achieve that, and that it took some work, and

  9    clearly skill and dedication to build a firm

10     foundation of customers. Okay. So, now, 1% of

11     people -- Millionaire Team, I'd love for you to

12     get excited about this because you're in the 1%.

13                            (AUDIENCE cheers)

14                            JILLY ANDY: You thought it was PRES

15     team, right? You're the 1%. Congratulations.

16     Okay, so if we're a Millionaire Team or

17     President’s Team, this is how we share our 1%

18     story. So, first, we're going to share about our

19     product results and amazing things that happened

20     for us. I'm going to give you an example in a

21     moment.

22                            Again, if your income -- because a lot

23     of you MIL team have really high incomes -- if

24     it's over $100,000, or $800 -- $8,333 per month,



                                                                 Page 39

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 55 of 59 Page ID
                                  #:6151

  1    you're going to say high or substantial. You're

  2    going to share the number of years it took, that

  3    you have a wonderful lifestyle that you're very

  4    grateful for, and then you're going to shift the

  5    conversation.

  6                           What we find in our STSs and in our

  7    HOMs is this is the part people get so excited

  8    about. They see the Millionaire Team, and they

  9    see the PRES team on stage, and they're just like

10     -- when they see these -- I mean, these people

11     represent an incredible income, which I'm going

12     to show you in a minute.

13                            And when they hear what that first $100

14     did you for, or that first $500, you guys are so

15     -- like, you just tug on their heartstrings. You

16     know, like, when I heard Chrissy Burnham saying

17     that that first $500 helped her pay for diapers.

18     You know, for me, that first $100 really helped

19     us get above water on our rent. Like, those

20     things are real for that audience, and when they

21     hear what they can do with that extra $100, extra

22     $200, massive difference, right, you guys?

23                            Okay, so that's what we'll share, as

24     far as our 1% testimonials. Are you guys trying



                                                                 Page 40

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 56 of 59 Page ID
                                  #:6152

  1                           (AUDIENCE cheers)

  2                           JILLY ANDY: Okay, good. Alright, you

  3    guys ready for the fun part?

  4                           AUDIENCE: Yes.

  5                           JILLY ANDY: Okay, so now, imagine

  6    you're the host. You're doing this amazing, in-

  7    person HOM. Okay? So, you're the host. This is

  8    how you introduce the other testimonials, okay?

  9    So, let's move it forward. "You have heard the

10     incredible results people are achieving on our

11     products. Herbalife is the #1 brand in the world

12     in meal replacement and protein supplements

13     combined.

14                            Along with the rest of our specially

15     formulated, science-based Herbalife products

16     comes an amazing opportunity to earn income."

17     Okay, here's how we do the testimonials. I'm

18     going to read you the purple part, okay? So,

19     you're now bringing up distributor through

20     Supervisor. Everyone ready? You're ready to bring

21     the [UNINTEL] up. Okay.

22                            "There are people from different levels

23     of the company in the room. To help you

24     understand what you may expect to earn as you



                                                                 Page 43

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 57 of 59 Page ID
                                  #:6153

  1    build your business, we'll introduce each level

  2    and share earnings information. The wonderful

  3    thing at Herbalife is that once you achieve a

  4    level, you will always retain that recognition.

  5                           These earnings take into account

  6    wholesale profit, royalty overrides, and bonuses,

  7    but do not include retail profits and expenses,"

  8    which is great. Okay, so, "we want you to have

  9    reasonable expectations about running a business

10     and what you can expect to earn as you start your

11     Herbalife business. Most people join because they

12     love the products and want to sell them to make

13     extra income.

14                            Some distributors sponsor others and

15     typically make $300 per year from sales by people

16     they sponsor. Distributors also earn from retail

17     sales, and it varies greatly depending on how

18     many customers they have. Others can join and

19     build a larger organization, and you'll hear from

20     some of them today."

21                            So, from there, this is when you have

22     all -- so, now it says -- this is new for me too.

23     Okay, so, "now we're going to introduce people at

24     the distributor to Supervisor level. This group



                                                                 Page 44

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 58 of 59 Page ID
                                  #:6154

  1    is building their business, making retail sales

  2    from customers and some of them are starting

  3    build a team. In 2015," you guys, this is pretty

  4    solid. "The earnings from this group of

  5    distributors ranged from zero to $6,540." Have

  6    you been able to share that before?

  7                           AUDIENCE: No.

  8                           JILLY ANDY: Nope. This is new. How

  9    awesome is that?

10                            (AUDIENCE cheers)

11                            JILLY ANDY: $6,000? Come on. Extra? For

12     distributor to Supervisor? So, if you are a

13     distributor, Senior Consultant, qualified

14     producer, please stand, come up on the stage.

15                            (background music plays)

16                            So, your choice, depending on this --

17     yeah. Okay, so, depending on the size of your

18     STS, you know, you might have a massive line.

19     What kind of proof does that bring to the new

20     person in the room? Like, "oh my goodness, all of

21     these people are making that kind of income? Or

22     somewhere in that range? That's fantastic."

23                            So, you would all be saying like, "why

24     do we have to say the zero?" Because the truth is



                                                                 Page 45

                                Veritext Legal Solutions
                                     866 299-5127
Case 2:18-cv-07480-JAK-MRW Document 218-3 Filed 12/20/19 Page 59 of 59 Page ID
                                  #:6155

 1                                         C E R T I F I C A T I O N
 2
 3     I, Sonya Ledanski Hyde, certify that the
 4     foregoing transcript is a true and accurate
 5     record of the proceedings.
 6
 7
 8
 9
10        <%12151,Signature%>
11     Veritext Legal Solutions
12     330 Old Country Road
13     Suite 300
14     Mineola, NY 11501
15
16     Date: October 25, 2019
17
18
19
20
21
22
23
24



                                                                Page 55

                                Veritext Legal Solutions
                                     866 299-5127
